Order reversed,, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of giving plaintiff, accompanied by not more than two persons, an inspection of the machine by which he claims to have been hurt, together' with its equipment and appurtenances; that such persons be permitted to examine during business hours such machine, both in operation and at rest, and to take a photograph of the same; that plaintiff give in writing notice to defendant’s attorneys, two days before such inspection, of the day and hour when the same will be had, and that at the time named such inspection and photograph be made within a period not exceeding fifteen minutes. (See Pasuk v. American Manufacturing Co., 160 App. Div. 909.) Burr, Thomas, Carr, Rich and Stapleton, JJ., concurred.